260 F.2d 648
Arnold William LEIFER, Appellant,v.UNITED STATES of America, Appellee.
No. 13464.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1958, Certiorari Denied Jan. 26, 1959, See 79 S.Ct.351.

Hayden C. Covington, Brooklyn, N.Y., Victor F. Schmidt, Columbus, Ohio, for appellant.
Sumner Canary, U.S. Atty., James C. Sennett, Jr., Asst. U.S. Atty., Cleveland, Ohio, for appellee.
Before SIMONS and MARTIN, Circuit Judges, and THORNTON, District judge.
PER CURIAM.


1
The appellant, having waived trial by jury, was convicted for refusing to submit to induction into the armed forces of the United States, after being ordered so to do by his local Board, and was sentenced to two years' imprisonment.


2
Appellant contends that the denial of his classification as a full conscientious objector, obliging him to do non-combatant military service, was arbitrary, capricious and that he was illegally denied the use of the Federal Bureau of Investigation reports in furtherance of his contention that he had been denied procedural due process of law.


3
The record reveals substantial evidence that appellant objected to noncombatant military service for the sole reason that it would interfere with his missionary activities.  This, in our judgment, is not sufficient ground for the allowance of a claim to conscientious objection to non-combatant military service.  We are in accord with the opinion of the Court of Appeals for the Ninth Circuit in Tomlinson v. United States, 216 F.2d 12.  In a prosecution for refusing to submit to induction, the defendant is not entitled to the full report made by the Federal Bureau of Investigation, but only to a fair resume thereof.  Blalock v.  United States, 4 Cir., 247 F.2d 615; United States v. Nugent, 346 U.S. 1, 73 S. Ct. 991, 97 L. Ed. 1417.


4
The judgment of the District court is affirmed.